          Case 2:17-cv-00550-DN Document 86 Filed 01/31/19 Page 1 of 2



Todd E. Zenger (5238)
DUREN IP
610 E. South Temple Street, Suite 300
Salt Lake City, Utah 84102
Phone: (801) 869-8538
Email: tzenger@durenip.com

Attorney for Plaintiff



                     IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF UTAH

 CRIMINAL PRODUCTIONS, INC.,                          Civil Action No. 2:17-cv-00550-DN

                Plaintiff,                                    Judge David Nuffer

        vs.
                                                  NOTICE OF VOLUNTARY DISMISSAL
 DOES 1-32,                                               WITH PREJUDICE
                                                    AS TO CERTAIN DEFENDANTS
                Defendants.



       Plaintiff, Criminal Productions, Inc., by and through its counsel of record, hereby

voluntarily dismisses this action with prejudice against certain Defendants (“Defendants”)

identified below pursuant to Rule 41(a)(1)(A) of the Federal Rules of Civil Procedure. Defendants

have made no appearance in this case and have therefore not filed an Answer or Summary

Judgment Motion. Accordingly, Plaintiff voluntarily dismisses this action as to the Defendants

identified below without a court order.

               DOE                        IP                       NAME
                11               73.98.161.138              New Roads Treatment
  Case 2:17-cv-00550-DN Document 86 Filed 01/31/19 Page 2 of 2



DATED: January 31, 2019.

                             DUREN IP


                             By:   /s/Todd E. Zenger
                                   Todd E. Zenger

                                   Attorneys for Plaintiff
                                   Criminal Productions, Inc.




                               2
